DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MICHAEL A. HARRIS,
                            Appellant,

                                    v.

 OCWEN LOAN SERVICING, LLC, substituted for BANK OF AMERICA,
        NA, LOWES and UNKNOWN TENANTS/OWNERS,
                        Appellees.

                              No. 4D17-2310

                              [May 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE09-042885.

  Kevin L. Hagen of Hagen & Hagen, P.A., Fort Lauderdale, for appellant.

  Cynthia L. Comras, David Rosenberg and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for Appellee Ocwen Loan Servicing,
LLC.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.